Citation Nr: 1108971	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  06-19 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, currently evaluated as 70 percent disabling, to include entitlement to an effective date prior to November 19, 2004, for the grant of an increased rating for service-connected schizophrenia.   

2.  Entitlement to an earlier effective date prior to November 19, 2004 for the award of entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Bay Pines, Florida, which granted entitlement to TDIU, effective November 19, 2004, and granted a 70 percent rating for schizophrenia, effective November 19, 2004.  The Veteran's claims file was temporarily brokered to the RO in Florida.  

These claims were previously remanded by the Board in June 2009.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2009, the Board remanded this appeal with instructions to obtain and associate with the claims file all pertinent medical records pertaining to the Veteran's schizophrenia, and to schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected schizophrenia.  Thereafter, it appears that the RO obtained the Veteran's VA treatment records from the VA Caribbean Healthcare System in San Juan, Puerto Rico.  Significantly, although these records documented Lorazepam and Quetiapine among the Veteran's active inpatient medications, they did not include records of actual treatment for the Veteran's service-connected schizophrenia.  Interestingly, these VA treatment records did not even include schizophrenia among the Veteran's computerized problem list.  

However, the report of the October 2009 VA mental disorders examination which was conducted pursuant to the Board's remand orders indicated that the Veteran received current individual psychotherapy from a fee-basis psychiatrist.  Unfortunately, it does not appear that the fee-basis psychiatrist's treatment records have been associated with the claims file.  

To ensure full compliance with the Board's June 2009 remand, an additional remand is required.  Stegall, 11 Vet. App. 271 (1998).  On remand, the RO/AMC shall obtain and associate with the claims file all pertinent medical records pertaining to the Veteran's schizophrenia, to include the records relevant to the Veteran's psychotherapy sessions with a fee-basis psychiatrist.  

In addition, because the issue of entitlement to an earlier effective date for a grant of TDIU is inextricably intertwined with the Veteran's increased rating claim, that matter will be deferred pending completion of the Board's requested development. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file all pertinent medical records pertaining to the Veteran's schizophrenia, to include treatment records from his fee-basis psychiatrist.  Any negative reply should be documented in the claims file.  

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his schizophrenia.  Sufficient evaluations should be scheduled to evaluate the Veteran's psychiatric symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

3.  The RO/AMC should then readjudicate the issues on appeal (as listed on the title page of this remand).  If any of the desired benefits are not granted, a supplemental statement of the case which addresses all of the evidence obtained after the issuance of the September 2005 rating decision should be furnished to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


